 Case 1:19-cr-00392-PKC Document 49 Filed 04/20/20 Page 1 of 2 PageID #: 225



AAS:SME

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – –– – – – – –X

 UNITED STATES OF AMERICA

        - against -                                     STIPULATION

 BO MAO,                                                No. 19-CR-392 (PKC)

                            Defendant.

 – – – – – – – – – – – –– – – – – –X

               IT IS HEREBY STIPULATED AND AGREED by and between the UNITED

STATES OF AMERICA and the defendant BO MAO, by their undersigned attorneys:

               1.      Draft transcripts and draft English-language translations of audio or

video recordings, or of non-English written materials provided to the defendant by the United

States or copies, redacted copies, or any portions thereof (“Draft Transcripts and

Translations”) cannot be used in any proceeding by any person, including persons who are

not parties to this case;

               2.      The use of Draft Transcripts and Translations by the defendant is

limited to plea negotiations and trial preparation for this case and the Draft Transcripts and

Translations may not be used at trial by the defendant in any form or for any purpose

whatsoever, including use in cross-examination of any witness;

               3.      Draft Transcripts and Translations that are translations of Discovery

Materials, as defined in the Protective Order in this case (ECF Docket Entry No. 30), shall be
Case 1:19-cr-00392-PKC Document 49 Filed 04/20/20 Page 2 of 2 PageID #: 226
